                                                                   Exhibit 10.28




                                                            November 7, 2006







Mr. Gary Granoff

Elk Associates Funding Corp.

747 Third Avenue

New York, NY 10017




Dear Gary:




We are pleased to confirm that we hold available a line of credit for Elk
Associates Funding Corp. in the amount of $16,000,000.




Credit availability under this line is subject to the receipt of and continuing
satisfaction with current financial and other information which current
information is to be furnished by you to the Bank as we may, from time to time,
require.




The line of credit expires on January 31, 2007.




As in the past, the line of credit may be withdrawn at the Bank's sole

discretion at any time.




If you have any questions, please call me.




                                               Very truly yours,




                                               /s/ Robert J. Fainelli




                                               Robert J. Fainelli

                                               First Vice President







ISRAEL DISCOUNT BANK OF NEW YORK o MEMBER FDIC

511 FIFTH AVE. NEW YORK, NY 10017-4997 o TEL: (212) 551-8500



